           Case 17-27277            Doc 35     Filed 03/28/19 Entered 03/28/19 15:40:55               Desc Main
                                                Document     Page 1 of 10



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: SLAUGHTER, MICHAEL C., JR.                    §      Case No. 17-27277
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $209,420.65                            Assets Exempt:      $7,207.89
      (without deducting any secured claims)

      Total Distributions to Claimants:   $3,345.66               Claims Discharged
                                                                  Without Payment:      $294,242.91


      Total Expenses of Administration:    $1,254.34




               3) Total gross receipts of $4,600.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $4,600.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-27277          Doc 35     Filed 03/28/19 Entered 03/28/19 15:40:55                 Desc Main
                                              Document     Page 2 of 10



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                     $26,069.68                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $1,254.34            $1,254.34             $1,254.34


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                $4,505.14            $6,330.32            $6,330.32             $3,345.66

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $292,803.90          $237,734.40          $237,734.40                 $0.00


   TOTAL DISBURSEMENTS                           $323,378.72          $245,319.06          $245,319.06             $4,600.00




                 4) This case was originally filed under chapter 7 on 09/12/2017. The case was pending for 18
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/11/2019                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-27277              Doc 35         Filed 03/28/19 Entered 03/28/19 15:40:55                        Desc Main
                                                         Document     Page 3 of 10




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 AUTOMOBILES AND OTHER VEHICLES                                                                 1129-000                              $4,600.00

                             TOTAL GROSS RECEIPTS                                                                                     $4,600.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       Ally Payment                  4110-000                 $2,985.00                       NA                NA                  NA
                Processing Center
      N/F       Hd Credit                     4110-000                $23,084.68                       NA                NA                  NA

                   TOTAL SECURED                                      $26,069.68                    $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-27277          Doc 35   Filed 03/28/19 Entered 03/28/19 15:40:55               Desc Main
                                              Document     Page 4 of 10




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM       CLAIMS               CLAIMS              CLAIMS              CLAIMS
   PAYEE                               TRAN.      SCHEDULED             ASSERTED            ALLOWED               PAID
                                       CODE

 Trustee, Fees - Richard M. Fogel     2100-000                NA             $1,150.00          $1,150.00        $1,150.00

 Trustee, Expenses - Richard M.       2200-000                NA                 $3.29              $3.29              $3.29
 Fogel
 Bond Payments - International        2300-000                NA                 $1.05              $1.05              $1.05
 Sureties, Ltd.
 Banking and Technology Service       2600-000                NA               $100.00            $100.00            $100.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                              NA             $1,254.34          $1,254.34        $1,254.34
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS              CLAIMS               CLAIMS
          PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED            ALLOWED                PAID

                                                          None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                        CLAIMS
                                      UNIFORM        CLAIMS
                                                                       ASSERTED             CLAIMS              CLAIMS
 CLAIM NO.          CLAIMANT           TRAN.      SCHEDULED
                                                                    (from Proofs of        ALLOWED               PAID
                                       CODE      (from Form 6E)
                                                                         Claim)

     1P       INTERNAL REVENUE        5800-000         $4,505.14             $6,330.32          $6,330.32        $3,345.66
              SERVICE

           TOTAL PRIORITY
          UNSECURED CLAIMS                             $4,505.14             $6,330.32          $6,330.32        $3,345.66




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-27277         Doc 35     Filed 03/28/19 Entered 03/28/19 15:40:55       Desc Main
                                               Document     Page 5 of 10




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                       UNIFORM        CLAIMS
                                                                       ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.      SCHEDULED
                                                                    (from Proofs of    ALLOWED            PAID
                                        CODE      (from Form 6F)
                                                                         Claim)

     1U       INTERNAL REVENUE         7100-000               NA           $1,051.48     $1,051.48          $0.00
              SERVICE

     2        Real Time Resolutions,   7100-000       $202,256.14        $202,447.57   $202,447.57          $0.00
              Inc.

     3        AmeriCredit Financial    7100-000        $11,828.00         $11,827.66    $11,827.66          $0.00
              Services, Inc.,dba GM
              Financial

     4        Verizon by American      7100-000           $600.00            $230.28      $230.28           $0.00
              InfoSource LP as agent



     5        Quantum3 Group LLC       7100-000        $21,238.25         $20,792.27    $20,792.27          $0.00
              as agent for Wollemi
              Acquisitions LLC

     6        PYOD, LLC its            7100-000           $373.00            $339.22      $339.22           $0.00
              successors and
              assigns as assignee of
              FNBM, LLC Resurgent
              Capital Services

     7        Army & Air Force         7200-000               NA           $1,045.92     $1,045.92          $0.00
              Exchange Services
              Attention: GC-G

    N/F       1C SYSTEM INC            7100-000           $977.00                NA            NA             NA


    N/F       AT&T Wireless            7100-000           $635.68                NA            NA             NA
              Services Inc.

    N/F       COMMONWEALTH             7100-000           $104.93                NA            NA             NA
              EDISON CO

    N/F       Chrysler Capital         7100-000         $9,885.25                NA            NA             NA


    N/F       DIRECTV                  7100-000         $2,500.00                NA            NA             NA


    N/F       First Premier Bank       7100-000           $365.00                NA            NA             NA


    N/F       GEICO ATTN: Region       7100-000           $758.32                NA            NA             NA
              3 Underwriting



UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-27277           Doc 35    Filed 03/28/19 Entered 03/28/19 15:40:55   Desc Main
                                              Document     Page 6 of 10


    N/F     Gm Financial              7100-000       $11,827.00            NA             NA          NA


    N/F     Hd Credit                 7100-000       $23,084.68            NA             NA          NA


    N/F     Health Lab                7100-000          $71.84             NA             NA          NA


    N/F     Laurie Schumacher         7100-000         $225.00             NA             NA          NA


    N/F     Military Star             7100-000        $1,030.00            NA             NA          NA


    N/F     Military Star             7100-000         $770.00             NA             NA          NA


    N/F     Militarystar              7100-000         $775.74             NA             NA          NA


    N/F     NORTHWESTERN              7100-000         $263.82             NA             NA          NA
            MEDICINE

    N/F     Navy Federal Credit       7100-000         $507.70             NA             NA          NA
            Union

    N/F     People's Gas Light &      7100-000         $200.00             NA             NA          NA
            Coke Company

    N/F     RENTDEBT                  7100-000        $1,631.00            NA             NA          NA
            AUTOMATED
            COLLECTION

    N/F     State of Colorado High-   7100-000          $28.45             NA             NA          NA
            Performance

    N/F     USAA                      7100-000         $829.20             NA             NA          NA


    N/F     VA CHICAGO                7100-000          $37.90             NA             NA          NA
            HEALTH CARE
            SYSTEM

            TOTAL GENERAL
           UNSECURED CLAIMS                         $292,803.90    $237,734.40    $237,734.40       $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-27277                        Doc 35         Filed 03/28/19 Entered 03/28/19 15:40:55                                    Desc Main
                                                                         Document     Page 7 of 10
                                                                 Form 1
                                                                                                                                                                 Exhibit 8
                                             Individual Estate Property Record and Report                                                                        Page: 1

                                                              Asset Cases
Case No.:    17-27277                                                                                Trustee Name:      (330720) Richard M. Fogel
Case Name:         SLAUGHTER, MICHAEL C.JR.                                                          Date Filed (f) or Converted (c): 09/12/2017 (f)
                                                                                                     § 341(a) Meeting Date:       10/17/2017
For Period Ending:          03/11/2019                                                               Claims Bar Date:      01/18/2018

                                        1                                    2                      3                      4                    5                     6

                           Asset Description                              Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                           Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                          Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                     and Other Costs)

    1       HOUSEHOLD GOODS AND                                              1,000.00                        0.00                                    0.00                          FA
            FURNISHING
            EXEMPT

    2       BANK ACCOUNTS                                                         10.92                      0.00                                    0.00                          FA
            Savings account: USAA- EXEMPT

    3       AUTOMOBILES AND OTHER                                          12,000.00                     5,815.00                               4,600.00                           FA
            VEHICLES
            2011 Jeep Grand Cherokee, 80000 miles- Trustee was
            authorized to sell right, title and interest in equity in
            vehicle to debtor on installment basis per o/c 11-28-17

    4       BANK ACCOUNTS                                                    (155.24)                        0.00                                    0.00                          FA
            Checking account: Navy Federal Credit Union-
            INCONSEQUENTIAL VALUE

    5       ELECTRONICS                                                          350.00                      0.00                                    0.00                          FA
            Television, lap top, smart phone- EXEMPT

    6       AUTOMOBILES AND OTHER                                          15,000.00                         0.00                                    0.00                          FA
            VEHICLES
            2016 Harley Softail Motorcycle- FULLY ENCUMBERED


    7       WEARING APPAREL                                                      500.00                      0.00                                    0.00                          FA
            EXEMPT

    8       CASH                                                                  20.00                      0.00                                    0.00                          FA
            EXEMPT

    9       BANK ACCOUNTS                                                    1,925.94                        0.00                                    0.00                          FA
            Checking account: USAA- EXEMPT

   10       FIREARMS                                                             200.00                      0.00                                    0.00                          FA
            3030 Marlin Rifle- EXEMPT

   11       BANK ACCOUNTS                                                          1.03                      0.00                                    0.00                          FA
            Savings account: Navy Federal Credit Union- EXEMPT

   12       RESIDENCE, BUILDING, LAND                                     190,568.00                         0.00                                    0.00                          FA
            4960 Hwy 140 W, Puryear, TN: Listed by mistake.
            Schedule amended 9-29-17.


   12       Assets Totals (Excluding unknown values)                     $221,420.65                    $5,815.00                              $4,600.00                     $0.00



 Major Activities Affecting Case Closing:

                                   3/31/18- Trustee was authorized to settle dispute with debtor regarding non-exempt property. Final
                                   installment payment is due September 2018.

 Initial Projected Date Of Final Report (TFR): 12/31/2018                                 Current Projected Date Of Final Report (TFR):             12/20/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-27277                   Doc 35     Filed 03/28/19 Entered 03/28/19 15:40:55                                Desc Main
                                                                Document     Page 8 of 10
                                                              Form 2                                                                            Exhibit 9
                                                                                                                                                Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-27277                                           Trustee Name:                     Richard M. Fogel (330720)
Case Name:             SLAUGHTER, MICHAEL C.JR.                           Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***7588                                         Account #:                        ******3800 Checking
For Period Ending: 03/11/2019                                             Blanket Bond (per case limit): $5,000,000.00
                                                                          Separate Bond (if applicable): N/A
    1          2                          3                                      4                               5                 6                     7

  Trans.    Check or         Paid To / Received From         Description of Transaction         Uniform       Deposit         Disbursement       Account Balance
   Date      Ref. #                                                                            Tran. Code       $                   $

 12/01/17     {3}        Michael Slaughter               Initial payment for equity in         1129-000           1,000.00                                   1,000.00
                                                         vehicle, per o/c 11-28-17

 12/29/17                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                 990.00
                                                         Fees

 01/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  1,350.00

 01/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                1,340.00
                                                         Fees

 02/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  1,700.00

 02/08/18     101        International Sureties, Ltd.    2018 bond premium #016073584          2300-000                                  1.05                1,698.95

 02/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                1,688.95
                                                         Fees

 03/02/18     {3}        Michael C Slaughter             Installment payment                   1129-000              360.00                                  2,048.95

 03/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,038.95
                                                         Fees

 04/02/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  2,398.95

 04/30/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,388.95
                                                         Fees

 05/03/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  2,748.95

 05/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,738.95
                                                         Fees

 06/29/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                2,728.95
                                                         Fees

 07/11/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,088.95

 07/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                3,078.95
                                                         Fees

 08/03/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,438.95

 08/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                 10.00                3,428.95
                                                         Fees

 09/18/18     {3}        Michael Slaughter               Installment payment                   1129-000              360.00                                  3,788.95

 09/28/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                  5.00                3,783.95
                                                         Fees

 10/03/18     {3}        Michael Slaughter               Final payment                         1129-000              720.00                                  4,503.95

 10/31/18                Rabobank, N.A.                  Bank and Technology Services          2600-000                                  5.00                4,498.95
                                                         Fees

 01/16/19     102        Richard M. Fogel                Combined trustee compensation &                                            1,153.29                 3,345.66
                                                         expense dividend payments.

                                                         Claims Distribution - Mon, 11-05-     2100-000                                                      3,345.66
                                                         2018

                                                                                  $1,150.00

                                                         Claims Distribution - Mon, 11-05-     2200-000                                                      3,345.66
                                                         2018

                                                                                         Page Subtotals:        $4,600.00         $1,254.34       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                             ! - transaction has not been cleared
                       Case 17-27277             Doc 35       Filed 03/28/19 Entered 03/28/19 15:40:55                                   Desc Main
                                                               Document     Page 9 of 10
                                                           Form 2                                                                                   Exhibit 9
                                                                                                                                                    Page: 2
                                           Cash Receipts And Disbursements Record
Case No.:                 17-27277                                      Trustee Name:                    Richard M. Fogel (330720)
Case Name:                SLAUGHTER, MICHAEL C.JR.                      Bank Name:                       Rabobank, N.A.
Taxpayer ID #:            **-***7588                                    Account #:                       ******3800 Checking
For Period Ending: 03/11/2019                                           Blanket Bond (per case limit): $5,000,000.00
                                                                        Separate Bond (if applicable): N/A
    1             2                    3                                       4                              5                      6                        7

  Trans.       Check or      Paid To / Received From        Description of Transaction       Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                      Tran. Code       $                       $



                                                                                    $3.29

 01/16/19        103      INTERNAL REVENUE SERVICE       Distribution payment - Dividend    5800-000                                  3,345.66                     0.00
                                                         paid at 52.85% of $6,330.32;
                                                         Claim # 1P; Filed: $6,330.32

                                           COLUMN TOTALS                                                       4,600.00                  4,600.00                 $0.00
                                                 Less: Bank Transfers/CDs                                            0.00                    0.00
                                           Subtotal                                                            4,600.00                  4,600.00
        true
                                                 Less: Payments to Debtors                                                                   0.00

                                           NET Receipts / Disbursements                                       $4,600.00               $4,600.00


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                 Case 17-27277             Doc 35     Filed 03/28/19 Entered 03/28/19 15:40:55                         Desc Main
                                                       Document     Page 10 of 10
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 3
                                     Cash Receipts And Disbursements Record
Case No.:         17-27277                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        SLAUGHTER, MICHAEL C.JR.                 Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***7588                               Account #:                      ******3800 Checking
For Period Ending: 03/11/2019                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******3800 Checking                             $4,600.00          $4,600.00                    $0.00

                                                                               $4,600.00                $4,600.00               $0.00




UST Form 101-7-TDR (10 /1/2010)
